153 Ga. App. 130 (1980)
265 S.E.2d 74
DAWSON
v.
THE STATE.
59067.
Court of Appeals of Georgia.
Submitted January 7, 1980.
Decided January 21, 1980.
Jon Bolling Wood, for appellant.
Stephen A. Williams, District Attorney, Dianne Cook, Assistant District Attorney, for appellee.
SHULMAN, Judge.
Defendant appeals her conviction of the offense of burglary. We affirm.
Appellant complains of the admission of a confession made to a co-defendant's attorney, on the grounds that it was the product of a promise of leniency. On the same basis, defendant asserts error in the admission of her incriminating in-court testimony made during the trial of another. We find no error.
Although there was conflicting evidence on the issue of whether or not plaintiff's statements were freely and voluntarily elicited, without hope of benefit or reward, a Jackson v. Denno (378 U.S. 368 (84 SC 1774, 12 LE2d 908)) hearing was conducted to determine the voluntariness of the statements. Since there was evidence to support the court's apparent determination that defendant's statements were not induced by outside promises of leniency, but by her own belief that her cooperation would win her probation (see Foster v. State, 72 Ga. App. 237 (2b) (33 SE2d 598)), we refuse to disturb the court's findings of admissibility on appeal. See also Gray v. State, 151 Ga. *131 App. 684 (1). As to defendant's in-court statement, see Sheppard v. State, 68 Ga. App. 127 (2) (22 SE2d 347).
Judgment affirmed. Quillian, P. J., and Carley, J., concur.